  Case
   Case1:18-cv-12231-VSB-KHP
        1:18-cv-12231-VSB-KHP Document
                               Document34-2
                                        36 Filed
                                            Filed04/30/20
                                                  04/29/20 Page
                                                            Page11ofof56



 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
                                                                                        4/30/2020
NEDGRA D. BAKER,

                                   Plaintiff,
                                                                      STIPULATION AND
                                                                      PROTECTIVE ORDER

                 -against-

MTA BUS COMPANY, et al.,                                              18-CV- 12231(VSB)(KHP)

                                   Defendants.

----------------------------------------------------------------x

        WHEREAS, the Parties having agreed to the following terms of confidentiality,

and the Court having found that good cause exists for the issuance of an appropriately

tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, it is hereby

        ORDERED that the following restrictions and procedures shall apply to the

information and documents exchanged by the parties in connection with the pre-trial

phase of this action:

        1. Counsel for any party may designate any document or information, in whole or

in part, as confidential if counsel determines, in good faith, that such designation is

necessary to protect the interests of the client in information that is proprietary, a trade

secret or otherwise sensitive non-public information. Information and documents

designated by a party as confidential will be stamped "CONFIDENTIAL."

        2. The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.
 Case
  Case1:18-cv-12231-VSB-KHP
       1:18-cv-12231-VSB-KHP Document
                              Document34-2
                                       36 Filed
                                           Filed04/30/20
                                                 04/29/20 Page
                                                           Page22ofof56



       3. In the event a party challenges another party's designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a

resolution, the challenging party may seek resolution by the Court. Nothing in this

Protective Order constitutes an admission by any party that Confidential Information

disclosed in this case is relevant or admissible. Each party reserves the right to object to

the use or admissibility of the Confidential Information.

       4. The parties should meet and confer if any production requires a designation of

"For   Attorneys'   or   Experts' Eyes Only." All other documents designated as

"CONFIDENTIAL" shall not be disclosed to any person, except: a. The requesting party

and counsel, including in-house counsel; b. Employees of such counsel assigned to and

necessary to assist in the litigation; c. Consultants or experts assisting in the prosecution

or defense of the matter, to the extent deemed necessary by counsel; and d. The Court

(including the mediator, or other person having access to any Confidential Information by

virtue of his or her position with the Court).

       5. Prior to disclosing or displaying the Confidential Information to any person,

counsel must: a. Inform the person of the confidential nature of the information or

documents; b. Inform the person that this Court has enjoined the use of the information or

documents by him/her for any purpose other than this litigation and has enjoined the

disclosure of the information or documents to any other person; and c. Require each such

person to sign an agreement to be bound by this Order in the form attached hereto.

       6. The disclosure of a document or information without designating it as

"confidential" shall not constitute a waiver of the right to designate such document or

information as Confidential Information. If so designated, the document or information




Doc. No. 1945722                                 2
 Case
  Case1:18-cv-12231-VSB-KHP
       1:18-cv-12231-VSB-KHP Document
                              Document34-2
                                       36 Filed
                                           Filed04/30/20
                                                 04/29/20 Page
                                                           Page33ofof56



shall thenceforth be treated as Confidential Information subject to all the terms of this

Stipulation and Order.

       7. Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity

theft) exchanged in discovery shall be maintained by the receiving party in a manner that

is secure and confidential and shared only with authorized individuals in a secure manner.

The producing party may specify the minimal level of protection expected in the storage

and transfer of its information. In the event the party who received PII experiences a data

breach, it shall immediately notify the producing party of same and cooperate with the

producing party to address and remedy the breach. Nothing herein shall preclude the

producing party from asserting legal claims or constitute a waiver of legal rights and

defenses in the event of litigation arising out of the receiving party’s failure to

appropriately protect PII from unauthorized disclosure.

       8. Pursuant to Federal Rule of Evidence 502, the production of privileged or work

product protected documents or communications, electronically stored information

(“ESI”) or information, whether inadvertent or otherwise, shall not constitute a waiver of

the privilege or protection from discovery in this case or in any other federal or state

proceeding. This Order shall be interpreted to provide the maximum protection allowed

by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall

serve to limit a party’s right to conduct a review of documents, ESI or information

(including metadata) for relevance, responsiveness and/or segregation of privileged

and/or protected information before production.




Doc. No. 1945722                            3
 Case
  Case1:18-cv-12231-VSB-KHP
       1:18-cv-12231-VSB-KHP Document
                              Document34-2
                                       36 Filed
                                           Filed04/30/20
                                                 04/29/20 Page
                                                           Page44ofof56



         9. Notwithstanding the designation of information as “confidential” in discovery,

there is no presumption that such information shall be filed with the Court under seal.

The parties shall follow the Court’s procedures with respect to filing under seal.

         10. At the conclusion of litigation, Confidential Information and any copies

thereof shall be promptly (and in no event later than 30 days after entry of final judgment

no longer subject to further appeal) returned to the producing party or certified as

destroyed, except that the parties' counsel shall be permitted to retain their working files

on the condition that those files will remain protected.

         11. Nothing herein shall preclude the parties from disclosing material designated

to be Confidential Information if otherwise required by law or pursuant to a valid

subpoena.

         SO STIPULATED AND AGREED.

         Dated: Brooklyn, New York
               April 29, 2020

                                              DAVID I. FARBER
                                              Acting General Counsel
                                              MTA BUS COMPANY
                                              Attorney for Defendants
                                              2 Broadway, D21.71
                                              New York, New York 10004
                                              (646) 252-2880


                                      By:      /s/ Gabriella Palencia
                                              GABRIELLA PALENCA
                                              Executive Agency Counsel, of Counsel

Dated:    _________, New York
          April __, 2020


                                       By:    ____________________________
                                              NEDGRA D. BAKER



Doc. No. 1945722                              4
 Case
  Case1:18-cv-12231-VSB-KHP
       1:18-cv-12231-VSB-KHP Document
                              Document34-2
                                       36 Filed
                                           Filed04/30/20
                                                 04/29/20 Page
                                                           Page55ofof56



SO ORDERED:


_________________________
KATHARINE         H. PARKER U.S.M.J.

4/30/2020




Doc. No. 1945722                   5
